282 S.W.3d 386 (2009)
STATE of Missouri, Respondent,
v.
Freddie D. WAH, Appellant.
No. WD 66674.
Missouri Court of Appeals, Western District.
March 17, 2009.
Rehearing Denied April 28, 2009.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, James B. Farnsworth, Jefferson City, MO, for respondent.
Before DIV I: HARDWICK, P.J., ELLIS, J and NEWTON, C.J.

ORDER
PER CURIAM.
Freddie Wah challenges the sufficiency of the evidence to support his convictions for first-degree assault, second-degree murder, first-degree robbery, and three counts of armed criminal action. For reasons explained in a Memorandum provided to the parties, we find the evidence was sufficient and affirm the convictions. Rule 30.25(b).